Citation Nr: 0026722	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 1998 and June 1998.  In August 2000 in the veteran 
appeared at the Atlanta, Georgia, RO for a videoconference 
before the undersigned, sitting in Washington, D.C.  

At his hearing, he testified that he had heard ringing in his 
ears since he was in service.  This raises a claim for 
service connection for tinnitus, which is referred to the RO 
for initial consideration.


FINDINGS OF FACT

1.  The veteran has testified that he was exposed to airplane 
engine noise in service while parachuting in the military.

2.  He has a current diagnosis of bilateral hearing loss.

3.  There is medical evidence indicating that the hearing 
loss has been attributed to inservice noise exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

With regard to the first element, current disability, a VA 
audiology examination in March 1998 disclosed pure tone 
threshold levels, in the right ear, at 1,000, 2,000, 3,000 
and 4,000 hertz of 5, 50, 50, and 50 decibels, respectively.  
Corresponding findings in the left ear were 10, 40, 45, and 
40 decibels, respectively.  Speech recognition was 92 percent 
bilaterally.  The 40 decibel and above threshold levels in 
each ear constitute a hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385 (1999).  

Concerning the second element, the veteran testified at his 
hearing before the undersigned that he was exposed to 
aircraft noise while a member of the Golden Knights Army 
Parachute team.  He maintains that he did not wear ear 
protection during these jumps.  However, the discharge 
examination dated in August 1971 reported the veteran's pure 
tone threshold levels to be 0 at all levels tested.  
Nevertheless, to establish service connection for a hearing 
loss disability, based on noise exposure, the veteran is not 
obliged to show that his hearing loss was present during 
active military service.  See Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Moreover, it is significant to note that while 
the separation examination report reported pure tone 
threshold levels of 0, earlier audiograms, obtained on a pre-
induction examination in May 1968 and on a physical 
examination in July 1989, contained pure tone threshold 
levels which, while failing to meet the criteria set forth in 
38 C.F.R. § 3.385, were nevertheless, at 15 decibels or 
higher, significantly in excess of the 0 reported on the 
separation examination (raising a question regarding the 
accuracy of that examination).  In any event, for purpose of 
determining whether the claim is well-grounded, credibility 
is presumed, and evidence is not weighed.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  For purposes of determining 
whether the claim is well-grounded, the element of inservice 
incurrence is met by the veteran's statement that he had 
noise exposure during service.  See Godfrey, Henley.  

With respect to the third element, a nexus to service, in 
general, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered "competent."  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Grottveit v. Brown, 5 Vet.App. 91 (1993).   

The VA examination in March 1998, while diagnosing bilateral 
high frequency hearing loss, did not offer an opinion as to 
the cause or etiology of the hearing loss.  However, a VA 
outpatient record summary dated in May 1998 shows that the 
veteran had an active problem of high frequency hearing loss, 
onset in 1971, secondary to aircraft noise.  In addition, an 
audiology report dated in December 1997 noted that he had a 
history of noise exposure in the military.  This evidence 
provides the required link between the current symptoms and 
service, for the purpose of well grounding the claim.  As a 
result, the veteran's claim is well-grounded.  In this 
regard, the evidentiary threshold for establishing a well-
grounded claim is "unique, and uniquely low," requiring 
only that the claim be "plausible" or "capable of 
substantiation."  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  Moreover, determinations of weight and credibility of 
evidence are made after the claim is found to be well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995), King, 
supra.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to that 
claim.  The duty to assist includes obtaining all outstanding 
relevant treatment records.  The file contains several 
references by the veteran to a hearing test conducted in 1973 
or 1974 in LaCrosse, Wisconsin.  At his hearing before the 
undersigned, the veteran testified that this included a test 
conducted by his employer, Allied Signal, as well as at a 
hospital to which he had been referred for more detailed 
tests.  In addition, he testified that he was evaluated by VA 
in the Spring of 1999, when hearing aids were prescribed. 

In addition, a definitive opinion regarding the etiology of 
the veteran's bilateral hearing loss is needed.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following:

1.  The veteran should be requested to 
provide sufficient identifying 
information, such as the name and location 
of the facility, to enable the VA to 
obtain the records of audiometry testing 
conducted in 1973 or 1974 in LaCrosse, 
Wisconsin, both by his then employer, 
Allied Signal, and the hospital to which 
he was referred for additional testing, as 
well as authorizations for the release of 
such records.  The RO should request 
records of treatment for which 
authorizations are received.  In the 
alternative, if the veteran has such 
records in his possession, he may submit 
them directly.  

2.  The RO should obtain all of the 
veteran's VA treatment records showing 
treatment for or evaluation of bilateral 
hearing loss, including audiometric 
testing conducted in the Spring of 1999.

3.  The veteran should then be scheduled 
for an examination to determine whether he 
has bilateral hearing loss which was 
incurred in service or as a result of 
noise exposure in service.  All indicated 
tests should be conducted, including an 
audiological evaluation, and the claims 
file must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  A complete rationale for any 
opinion expressed should explicitly be set 
forth in a report, including the evidence 
relied upon for the opinion.  

4.  The RO should ensure that the 
development sought is completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Then the RO should readjudicate the claim 
for service connection for bilateral 
hearing loss in light of the decision 
that the claim is well-grounded and the 
additional development.  If the claim 
remains denied, the veteran and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals



 



